Title: To Benjamin Franklin from John Trumbull, 25 February 1784
From: Trumbull, John
To: Franklin, Benjamin


          
            Sir.
            London February 25th. 1784.
          
          Mr Vanderhurst of Bristol inform’d me yesterday that your Excellency had express’d great concern at the relation which He gave you of the State in which I left Doctr Cooper of Boston.— and that you was anxious to be inform’d with certainty.
          The enclos’d paragraph cut from a Boston paper of the 5th. of January, which I receiv’d this evening, gives the melancholy confirmation of what we had heard several Days from report.—& leaves no doubt that America has lost that truly eminent Character.
          It would be arrogant in me to offer you consolation; but I may join you in lamenting the death of a friend whom you so justly esteem’d.
          
          I have the Honor to be with the warmest sentiments of Respect. Your Excellency’s most Obedient Humble servant.
          
            Jno. Trumbull
            His Excelly. B. Franklin Esqr.
          
         
          Addressed: His Excellency / Benjamin Franklin Esquire / Ambassador of the United States of America / at Versailles / Passy
        